Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 11/7/2019 is being considered by Examiner. 
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  
Regarding claim 1, please amend the limitation ‘a radial position of the shaping head relative to the rotation axis being adjustable when the support is mounted to the shaft’ to read, for example, ‘a radial position of the shaping head being adjustable relative to the rotation axis when the support is mounted to the shaft’. The placement of ‘being adjustable’ in the claim limitation is objected to because the grammar requires refinement. 
Regarding claim 17, please amend the limitation reciting ‘adjusting an axial position’ to ‘adjusting the axial position’.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 9, 13-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sharon (US 4,455,787) herein after referred to as ‘Sharon’.
Examiner’s Note: The recitations of ‘substantially’ within the claimed invention are being broadly interpreted to mean ‘mostly’, ‘a majority’, ‘primarily’, i.e. the scope of the invention may include manufacturing tolerances and slight deviations. 
Regarding claim 1, Sharon discloses a tool for shaping an abradable liner (wherein Examiner recognizes the intended use of the apparatus to shape and abradable liner, wherein the tool shown in Figure 4 machines surface 58; see also Col. 3 lines 1-9), the abradable liner, in use, surrounding a bladed rotor rotatable about a rotation axis in a gas turbine engine (wherein the sealing surface 58 in the cowling ring 60 surrounds the fan in the engine, see Col. 3 lines 1-9), the gas turbine engine including a shaft configured to support the bladed rotor (see engine shaft disclosed in Col. 1 lines 35-40), the abradable liner having an axial length in the direction of the rotation axis (wherein the sealing surface of the ring has an axial dimension), the tool comprising:
a support configured to be mounted to the shaft (see the combination of elements supporting the drum sander 56 in Figure 1, including bar 36; see also Col. 2 line 60-Col. 3 line 5; see Col. 1, lines 35-50, regarding the apparatus being mounted on the engine shaft; wherein Col. 2 lines 45-50 further disclose the engine shaft elements); and
a shaping head (Figure 4; see sander drum 56) mounted to the support for rotation about the rotation axis (wherein Col. 2, lines 64-66 disclose rotating for the purpose of the grinding operation) and configured to shape the abradable liner by removing material from the abradable liner (Col. 1, lines 28-40 and 47-50), 
a radial position of the shaping head relative to the rotation axis being adjustable when the support is mounted to the shaft (Col. 3, lines 10-26 disclose controlling a depth of cut, limiting movement, and being urged against the surface being ground; i.e. the radial position of the drum sander is adjusted and set by at least these elements), 
the shaping head sized to extend substantially across the axial length of the abradable liner (wherein under broadest reasonable interpretation, ‘an axial length’ of the surface 58 of ring 60 may be the length which is equal to or less than the size of the sander drum 56, i.e. the sander drum head extends substantially across the axial length of the surface 58; see Figure 4; see also Col. 1, lines 51-50, Col. 2 lines 16-19 and 30-33).
Regarding claim 2, Sharon discloses the claim limitations as applied above, and further discloses wherein the shaping head includes a sanding surface having a profile complementary to a final profile of the abradable liner (wherein Examiner recognizes the functional language and intended workpiece, wherein the prior art discloses the claimed structure and performs sanding of a surface, and the outcome of the machining operation on surface 58 directly depends on the shape of the sander drum 56, i.e. complementary; see at least Figure 4, wherein the sander drum 56 has a sanding surface with a profile; i.e. wherein the profile of the sanding surface is complementary to the final profile of the surface 58 under broadest reasonable interpretation; see at least Col. 3, lines 20-26 disclosing the depth of cut and desired dimensions; see also Col. 4, lines 1-16).
Regarding claim 7, Sharon discloses the claim limitations as applied above, and further disclose a counterweight substantially diametrically opposed to the support relative to the rotation axis (wherein to balance the drum sander, the hub 34 has a second projecting bar 74 in opposition to bar 34, wherein bar 74 has a counterbalancing weight 76 to balance the weight of the drum sander; see Col. 3, lines 27-30 and Figure 1).
Regarding claim 8, Sharon discloses an assembly (wherein Examiner recognizes the assembly includes the combination of the tool, the shaft supporting the tool, and the liner acted upon by the tool; see Figure 1 and Abstract of Sharon) comprising:
a shaft of a turbofan engine configured to support a fan rotatable about a rotation axis (see Col. 1 lines 7-11 and Col. 3 lines 1-9 disclosing a gas turbine engine, a fan in the engine, and fan casing, i.e. a turbofan engine; see also Col. 1 lines 35-50 disclosing the engine shaft; see also Col. 1 lines 13-25);
an abradable liner configured to surround the fan during use, the abradable liner having an axial length in the direction of the rotation axis (see at least Col. 3, lines 1-9 disclosing the surface 68 and ring 60; see also Figures 1 and 4); and 
a tool including: 
a support mounted to the shaft and rotatable about the rotation axis (see the combination of elements supporting the drum sander 56 in Figure 1, including bar 36; see also Col. 2 line 60-Col. 3 line 5; see Col. 1, lines 35-50, regarding the apparatus being mounted on the engine shaft; wherein Col. 2 lines 45-50 further disclose the engine shaft elements); and 
a shaping head (see Figure 4) mounted to the support for rotation about the rotation axis and configured to shape the abradable liner by removing material from the abradable liner (wherein Col. 2, lines 64-66 disclose rotating for the purpose of the grinding operation; see also Col. 1, lines 28-40 and 47-50 and Figure 1), 
a radial position of the shaping head being adjustable relative to the rotation axis (Col. 3, lines 10-26 disclose controlling a depth of cut, limiting movement, and being urged against the surface being ground; i.e. the radial position of the drum sander is adjusted and set by at least these elements), the shaping head extending substantially across the axial length of the abradable liner (wherein under broadest reasonable interpretation, ‘an axial length’ of the surface 58 of ring 60 may be the length which is equal to or less than the size of the sander drum 56, i.e. the sander drum head extends substantially across the axial length of the surface 58; see Figure 4; see also Col. 1, lines 51-50, Col. 2 lines 16-19 and 30-33).
Regarding claim 9, Sharon discloses the claim limitations as applied above, and further discloses wherein the shaping head includes a sanding surface having a profile complementary to a final profile of the abradable liner (wherein Examiner recognizes the functional language and intended workpiece, wherein the prior art discloses the claimed structure and performs sanding of a surface, and the outcome of the machining operation on surface 58 directly depends on the shape of the sander drum 56, i.e. complementary; see at least Figure 4, wherein the sander drum 56 has a sanding surface with a profile; i.e. wherein the profile of the sanding surface is complementary to the final profile of the surface 58 under broadest reasonable interpretation; see at least Col. 3, lines 20-26 disclosing the depth of cut and desired dimensions; see also Col. 4, lines 1-16).
Regarding claim 13, Sharon discloses the claim limitations as applied above, and further disclose a counterweight substantially diametrically opposed to the support relative to the rotation axis (wherein to balance the drum sander, the hub 34 has a second projecting bar 74 in opposition to bar 34, wherein bar 74 has a counterbalancing weight 76 to balance the weight of the drum sander; see Col. 3, lines 27-30 and Figure 1).
Regarding claim 14, Sharon discloses a method of shaping an abradable liner configured to surround a bladed rotor rotatable about a rotation axis in a gas turbine engine (Col. 1 lines 28-35; see also Figures 1 and 4), the gas turbine engine including a shaft configured to support the bladed rotor (see shaft disclosed in at least Col. 1 lines 35-50), the abradable liner having an axial length in the direction of the rotation axis (wherein the sealing surface of the ring has an axial dimension), the method comprising: 
mounting a tool including a shaping head to the shaft (see tool shown in Figure 4; see mounting to engine shaft disclosed in Col. 1, lines 35-40) so that the shaping head contacts the abradable liner (Col. 3, lines 10-26) and extends substantially across the axial length of the abradable liner (wherein under broadest reasonable interpretation, ‘an axial length’ of the surface 58 of ring 60 may be the length which is equal to or less than the size of the sander drum 56, i.e. the sander drum head extends substantially across the axial length of the surface 58; see Figure 4; see also Col. 1, lines 51-50, Col. 2 lines 16-19 and 30-33); and 
rotating the shaping head about the rotation axis to shape the abradable liner (Col. 3 lines 40-46). 
 Regarding claim 15, Sharon discloses the claim limitations as applied above, and further discloses prior to rotating the shaping head about the rotation axis, adjusting a radial position of the shaping head relative to the rotation axis (wherein Col. 3 lines 10-26 disclose that the drum sander is urged against the surface to be ground, i.e. prior to grinding and aligning the device in the radial direction; see also the elements limiting and controlling the movement of the drum sander described in the cited passage).

Claim(s) 1, 8, and 14-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hernandez (US 11,338,461), herein after referred to as ‘Hernandez’.
Regarding claim 1, Hernandez discloses a tool for shaping an abradable liner (80; Col. 7, lines 45-53; see also Figure 3), the abradable liner, in use, surrounding a bladed rotor rotatable about a rotation axis in a gas turbine engine (please see Abstract; see rotor 38, rotor disk 39, blades 44), the gas turbine engine including a shaft (see coaxial shafts 30, 34) configured to support the bladed rotor, the abradable liner having an axial length in the direction of the rotation axis (see the axial length of abradable coating 80 disclosed in at least Col. 11, lines 1-5), the tool comprising:
a support (122, frame members 102, 104) configured to be mounted to the shaft (wherein Col. 13, lines 63-66 disclose securing the frame of the system to a fan rotor 38  of a turbofan; see also Col. 7, line 54-Col. 8, line 7 disclosing that the system may be attached to fan rotor 38 or rotor disk 39, i.e. indirectly coupled to the shaft 30/34; see also Col. 4, lines 63-67 and Col. 8, lines 1-23); and
a shaping head (112) mounted to the support for rotation about the rotation axis and configured to shape the abradable liner by removing material from the abradable liner (Col. 8, lines 13-30 and 50-65), 
a radial position of the shaping head relative to the rotation axis being adjustable when the support is mounted to the shaft (Col. 9, lines 14-34; see also Figure 7, step 208), the shaping head sized to extend substantially across the axial length of the abradable liner (Col. 8, lines 34-36 disclose that the cutting disks 116, which form profile 120, may be configured to extend across the full length of the abradable coating 80 in the axial direction; see Figure 7, steps 204 and 206).
Regarding claim 8, Hernandez discloses an assembly comprising:
a shaft (see coaxial shafts 30, 34) of a turbofan engine (turbofan engine 10) configured to support a fan rotatable about a rotation axis (see fan rotor 38, fan disk 39, fan blades 44; see also Col. 6, lines 1-27);
an abradable liner (80) configured to surround the fan during use (See Figures 1-3; see also Col. 7, lines 35-53), the abradable liner having an axial length in the direction of the rotation axis (see the axial length of abradable coating 80 disclosed in at least Col. 11, lines 1-5); and 
a tool (Figure 3) including: 
a support (122, 102, 104) mounted to the shaft and rotatable about the rotation axis (Col. 8, lines 50-65; see axis/centerline 12); and 
a shaping head (112) mounted to the support for rotation about the rotation axis and configured to shape the abradable liner by removing material from the abradable liner (Col. 8, lines 13-30 and 50-65; see also Figures 3 and 4), 
a radial position of the shaping head being adjustable relative to the rotation axis (Col. 9, lines 14-34; see also Figure 7, step 208), the shaping head extending substantially across the axial length of the abradable liner (Col. 8, lines 34-36 disclose that the cutting disks 116, which form profile 120, may be configured to extend across the full length of the abradable coating 80 in the axial direction; see Figure 7, steps 204 and 206).
Regarding claim 14, Hernandez discloses a method (see method 200, Figure 7) of shaping an abradable liner (80) configured to surround a bladed rotor (see fan rotor 38, fan hub 41, and blades 44; see also Col. 7, lines 3-15) rotatable about a rotation axis in a gas turbine engine (see also Col. 5, lines 5-29), the gas turbine engine including a shaft configured to support the bladed rotor (see shafts 30/34, fan rotor 38, rotor disk 39; see also Col. 6, lines 7-16), the abradable liner (80) having an axial length in the direction of the rotation axis (see abradable coating 80, shown in Figure 3), the method comprising: 
mounting a tool including a shaping head (cutting apparatus 112, having profile 120; Figures 3 and 4) to the shaft so that the shaping head contacts the abradable liner and extends substantially across the axial length of the abradable liner (wherein Col. 13, lines 63-66 disclose securing the frame of the system to a fan rotor 38  of a turbofan; see also Col. 7, line 54-Col. 8, line 7 disclosing that the system may be attached to fan rotor 38 or rotor disk 39, i.e. indirectly coupled to the shaft 30/34; see also Col. 4, lines 63-67; wherein Col. 8, lines 34-36 disclose that the cutting disks 116, which form profile 120, may be configured to extend across the full length of the abradable coating 80 in the axial direction; see Figure 7, steps 204 and 206; see also Col. 3, lines 5-7); and 
rotating the shaping head about the rotation axis (12) to shape the abradable liner (Col. 14, lines 32-36 disclose rotating the system such that the cutting apparatus machines at least a portion of the abradable material; wherein the machining operation performed by the apparatus alters the shape of the material 80, i.e. shaping the material). 
Regarding claim 15, Hernandez discloses the claim limitations as applied above, and further discloses prior to rotating the shaping head about the rotation axis, adjusting a radial position of the shaping head relative to the rotation axis (wherein Col. 9, lines 14-34 disclose adjusting the apparatus along the radial direction; wherein Col. 9 line 61-Col. 10 line 4 disclose aligning and adjusting in the radial direction; see also Col. 10, lines 27-48; wherein Col. 14, lines 18-31 disclose that step 208 of Figure 7 includes adjusting the cutting apparatus 112 in the radial direction R, and wherein Col. 14 lines 32-40 disclose the method further comprises rotating the system 100, i.e. the alignment and adjustment takes place, at least in part, prior to circumferential rotation; see also Col. 2, lines 12-25).
Regarding claim 16, Hernandez discloses the claim limitations as applied above, and further discloses prior to rotating the shaping head about the rotation axis, adjusting an axial position of the shaping head relative to the abradable liner (see Figure 7, step 204,  including adjusting the cutting apparatus in the axial direction such that the cutting apparatus is axially aligned with the abradable material; see also Col. 14, lines 32-36 disclosing rotating the system around the circumferential direction, i.e. the alignment and adjustment takes place, at least in part, prior to circumferential rotation; see also Col. 2, lines 12-25).
Regarding claim 17, Hernandez discloses the claim limitations as applied above, and further discloses wherein adjusting an axial position of the shaping head includes adjusting a threaded adapter (threaded rod 142) coupling the tool to the shaft (wherein adjustment of the cutting apparatus 112 in the axial direction includes, at least, operating threaded rod 142; see Col. 14, lines 1-13; wherein the threaded rod 142 is an intermediate structure which couples apparatus 112 to the rotor shaft 38).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hernandez (US 11,338,461) in view of Sharon (US 4,455,787),
Regarding claim 3, Hernandez discloses the claimed invention as applied to claim 1 above. Regarding claim 10, Hernandez also discloses the claimed invention as applied to claim 8 above.
Regarding both claims 3 and 8, Hernendez further discloses wherein the shaping head includes a doubly curved surface (see at least two curves formed in the apparatus 112 having profile 120 in Figure 4; wherein Col. 3, lines 43-55 and Col. 5, lines 17-24 disclose a helical cutting profile; wherein Col. 12, lines 20-47 disclose contemplated profiles; see also  Col. 11, lines 6-27 and Col. 8, lines 36-49;  wherein Col. 3, lines 1-4 disclose the profile, formed by the disks, machine a contour complementary to at least one fan blade, and wherein Col. 7, lines 41-45 disclose grinding or machining the coating 80; i.e. wherein the profile formed emulates at least two curves, and wherein the profile machines or grinds the abradable material such that material is gradually removed from the coating 80, i.e. sanding using cutting disks). 
	However, although the cutters of Hernandez are used to gradually remove material from coating (80) by abrading the abradable material, Hernandez does not explicitly teach that the surface formed is a sanding surface. 
	However, from the same or similar field of endeavor of machining the surface of a gas turbine casing, Sharon teaches the device (56) for operating on the surface of the casing is a sanding surface; see Figure 4 and Col. 3, lines 1-9.
	Sharon teaches that the sanding surface (56) also accomplishes a cutting operation, see at least Col. 3, lines 5-9. The depth of the cut made by the sander into the surface is also done in a controlled manner; see Col. 3, lines 20-26. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutters of Hernandez to incorporate material such that they form a sanding surface. Sharon teaches that the sanding surface element is also used to cut; this modification would perform the same operations required by the invention of Hernandez, and would be an recognized as well known to use a sanding element to machine a surface, including gradual removal of thickness. 
Claim(s) 4, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon (US 4,455,787), herein after referred to as ‘Sharon’, in view of Withey (US 10,239,132), herein referred to as ‘Withey’.
Regarding claim 4, Sharon discloses the claimed invention as applied to claim 1 above. However, Sharon does not explicitly teach wherein the shaping head includes a vacuum port configured to couple to a suction device.
However, from the same or similar field of endeavor of machining the interior of gas turbine engines, Withey teaches wherein the shaping head includes a vacuum port configured to couple to a suction device (see Figure 7; wherein Col. 8, lines 4-13 disclose that extractor 70 may include an extractor opening 71 provided adjacent to the cutter 35, wherein conduit 72 connects the extraction opening 71 to a vacuum source).
	Both Sharon and Withey are drawn towards apparatuses configured to machine an interior surface of a gas turbine engine in order to reduce damage to fan blades when the interior surface poses a risk; see Col. 3, lines 27-38 and Col. 4, lines 43-57 of Withey. Both apparatuses produce contaminants (i.e. dust, debris, waste) while performing a machining operation on the interior surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined in the extractor component of Withey into the invention of Sharon.  One would be motivated to do so in order to remove debris material (Withey: Col. 7, line 64-Col. 8, line 27); this modification would reduce the quantity of contaminants left behind after the operation is complete, thus mitigating buildup of undesirable material within the gas turbine. Furthermore, reducing debris is also recognized as a safety feature, as the feature reduces the amount of contaminant exposure an operator or the internal components of the turbine is subjected to. This modification would be recognized as using a known technique, i.e. an extractor system in a machining operation, to improve a similar gas turbine apparatus in the same manner, and would yield predictable results with a reasonable expectation of success. 
Regarding claim 18, Sharon discloses the claimed invention as applied to claim 14 above. However, Sharon does not explicitly teach extracting material removed from the abradable liner by the shaping head via a port associated with the shaping head. 
However, from the same or similar field of endeavor of machining the interior of gas turbine engines, Withey teaches extracting material removed from the abradable liner by the shaping head via a port associated with the shaping head (see Figure 7; wherein Col. 8, lines 4-13 disclose that extractor 70 may include an extractor opening 71 provided adjacent to the cutter 35, wherein conduit 72 connects the extraction opening 71 to a vacuum source; see also Col. 7, line 64-Col. 8, line 27).
	Both Sharon and Withey are drawn towards apparatuses configured to machine an interior surface of a gas turbine engine in order to reduce damage to fan blades when the interior surface poses a risk; see Col. 3, lines 27-38 and Col. 4, lines 43-57 of Withey. Both apparatuses produce contaminants (i.e. dust, debris, waste) while performing a machining operation on the interior surface. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined in the extractor component of Withey into the invention of Sharon.  One would be motivated to do so in order to remove debris material (Withey: Col. 7, line 64-Col. 8, line 27); this modification would reduce the quantity of contaminants left behind after the operation is complete, thus mitigating buildup of undesirable material within the gas turbine. Furthermore, reducing debris is also recognized as a safety feature, as the feature reduces the amount of contaminant exposure an operator or the internal components of the turbine is subjected to. This modification would be recognized as using a known technique, i.e. an extractor system in a machining operation, to improve a similar gas turbine apparatus in the same manner, and would yield predictable results with a reasonable expectation of success. 
	Regarding claim 19, all of the limitations recited in claim 18 are taught by Sharon as modified by Withey. Modified Sharon further teaches extracting the material removed from the abradable liner while rotating the shaping head (please refer to the combination statement as applied above, and refer to Withey: Col. 8, lines 1-3).

Claim(s) 5, 11, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon (US 4,455,787), herein after referred to as ‘Sharon’, in view of the Cessna Service Letter and Bulletin, herein after referred to as ‘Cessna’. Please refer to the date on the bottom left corners, dated January 24th, 1997 and November 15th, 1996. The first two pages dated January 24th, 1997 will be referred to as Page 1/2 or Page 2/2, i.e. page 1 of 2 or page 2 of 2. The subsequent bulletin will be referred to by page, such as Page 1/18, 2/18, 3/18, and so forth. 

Regarding claim 5, Sharon discloses the claim limitations as applied above, and further discloses a threaded adapter configured to couple the tool to the shaft (wherein Col. 2, lines 44-66 disclose the structure of the threaded end of the engine shaft, wherein the hub 34 has several threaded elements which enable the bar 36 of drum sander 56 to couple to the engine shaft, including clamping nut 48 and the fasteners shown in Figure 2). 
However, although Sharon discloses that the tool is used when the engine is not in operation (Col. 4, lines 35-38), and no bladed rotor is shown in Figures 1 and 2 when the tool is attached to the engine shaft, Sharon is silent regarding the coupling configuration takes place when the bladed rotor is removed from the shaft. Sharon does not explicitly teach the threaded adapter is configured to couple the tool to the shaft when the bladed rotor is removed from the shaft.
However from the same or similar field of endeavor, Cessna teaches servicing a turbofan engine when the abradable coating deterioration is greater than the acceptable limits, see Page 1/2, including both the Title and Description; wherein the servicing and repair operation includes the step of removing the bladed rotor from shaft, i.e. a configuration wherein the bladed rotor is removed from the shaft (please see Figure 1, Page 10/18, showing rotor 1 removed from shaft 3; see also Figure 2, page 12/18; Figure 4 and Figure 4 description, pages 16 and 17 out of 18; see page 6/18, steps 2a-2e, wherein step 2c teaches the rotor comes off the shaft).
Both Sharon and Cessna are within the field of servicing and maintaining gas turbine fans, and specifically in the context of addressing issues related to noncompliant interior surfaces; see Col. 3, lines 1-9 of Sharon and the Cover Sheet Summary of Cessna. Cessna solves the deterioration issue of the abradable lining by replacing the inner compressor stator assembly with an abradable groove having a different, improved configuration; see Page 1/18, Solution Section (3) under Reason (C). Sharon achieves obtaining the desired profile of the interior of the fan case by instead modifying the surface with a grinder, i.e. refurbishment instead of replacement. However, both Sharon and Cessna require access to the interior surface(s) and space within the engine cases, and removal of the fan rotor from the shaft would provide additional space for a user to operate. Disassembling certain structures and elements when troubleshooting or resolving issues would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. Specifically, it would have been obvious to have removed the fan element of Sharon, as taught by Cessna, when a user is coupling the hub (34) of Sharon to the shaft (2). The removal of the fan gives additional access, as taught by Figure 1 of Cessna. 
Furthermore, there are a finite number of solutions when contemplating how to access and service the interior of the case when using a mounted sander; a first being that the sanding assembly can be configured to mount to the bladed rotor or fan case without removing any structure of either, a second being that the fastening elements of the bladed rotor can be removed and the bladed rotor can instead couple with the sanding assembly, and a third in which the bladed rotor is removed entirely and the sanding assembly may mount to the shaft. Sharon already provides the ability to mount on a shaft, but it silent regarding the status of the fan. Thus, selecting the option which provides the most space and access, i.e. the third option, would be recognized as advantageous. This modification would be recognized as using a known technique, i.e. disassembling during service or maintenance or refurbishing, to improve a similar device or process in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 11, Sharon discloses the claimed invention as applied to claim 8 above. Sharon further discloses the tool is mounted to the shaft via a threaded adapter (wherein Col. 2, lines 44-66 disclose the structure of the threaded end of the engine shaft, wherein the hub 34 has several threaded elements which enable the bar 36 of drum sander 56 to couple to the engine shaft, including clamping nut 48 and the fasteners shown in Figure 2). 
However, although Sharon discloses that the tool is used when the engine is not in operation (Col. 4, lines 35-38), and no bladed rotor is shown in Figures 1 and 2 when the tool is attached to the engine shaft, Sharon is silent regarding the coupling configuration takes place wherein the fan is removed from the shaft.
However from the same or similar field of endeavor, Cessna teaches servicing a turbofan engine when the abradable coating deterioration is greater than the acceptable limits, see Page 1/2, including both the Title and Description; wherein the servicing and repair operation includes the step of removing the bladed rotor from shaft, i.e. a configuration wherein the fan is removed from the shaft (please see element 1 in Figure 1, described on Page 10/18, showing fan/bladed rotor 1 removed from shaft 3; see also Figure 2, page 12/18; Figure 4 and Figure 4 description, pages 16 and 17 out of 18; see page 6/18, steps 2a-2e, wherein step 2c teaches the rotor comes off the shaft).
Both Sharon and Cessna are within the field of servicing and maintaining gas turbine fans, and specifically in the context of addressing issues related to noncompliant interior surfaces; see Col. 3, lines 1-9 of Sharon and the Cover Sheet Summary of Cessna. Cessna solves the deterioration issue of the abradable lining by replacing the inner compressor stator assembly with an abradable groove having a different, improved configuration; see Page 1/18, Solution Section (3) under Reason (C). Sharon achieves obtaining the desired profile of the interior of the fan case by instead modifying the surface with a grinder, i.e. refurbishment instead of replacement. However, both Sharon and Cessna require access to the interior surface(s) and space within the engine cases, and removal of the fan rotor from the shaft would provide additional space for a user to operate. Disassembling certain structures and elements when troubleshooting or resolving issues would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. Specifically, it would have been obvious to have removed the fan element of Sharon, as taught by Cessna, when a user is coupling the hub (34) of Sharon to the shaft (2). The removal of the fan gives additional access, as taught by Figure 1 of Cessna. 
Furthermore, there are a finite number of solutions when contemplating how to access and service the interior of the case when using a mounted sander; a first being that the sanding assembly can be configured to mount to the bladed rotor or fan case without removing any structure of either, a second being that the fastening elements of the bladed rotor can be removed and the bladed rotor can instead couple with the sanding assembly, and a third in which the bladed rotor is removed entirely and the sanding assembly may mount to the shaft. Sharon already provides the ability to mount on a shaft, but it silent regarding the status of the fan. Thus, selecting the option which provides the most space and access, i.e. the third option, would be recognized as advantageous. This modification would be recognized as using a known technique, i.e. disassembling during service or maintenance or refurbishing, to improve a similar device or process in the same manner and would yield predictable results with a reasonable expectation of success. 
Regarding claim 20, Sharon discloses the claimed invention as applied to claim 14 above. Sharon discloses mounting the tool to the shaft, as described in the rejection of claim 14 (see also Col. 2, lines 44-66 disclosing the structure of the threaded end of the engine shaft, wherein the hub 34 has several threaded elements which enable the bar 36 of drum sander 56 to couple to the engine shaft, including clamping nut 48 and the fasteners shown in Figure 2). However, although Sharon discloses that the tool is used when the engine is not in operation (Col. 4, lines 35-38), and no bladed rotor is shown in Figures 1 and 2 when the tool is attached to the engine shaft, Sharon is silent regarding the method including removing the bladed rotor from the shaft prior to mounting the tool to the shaft. 
However from the same or similar field of endeavor, Cessna teaches servicing a turbofan engine when the abradable coating deterioration is greater than the acceptable limits, see Page 1/2, including both the Title and Description; wherein the servicing and repair operation includes the step of removing the bladed rotor from shaft, i.e. removing the bladed rotor from the shaft prior to performing a servicing operation (please see element 1 in Figure 1, described on Page 10/18, showing fan/bladed rotor 1 removed from shaft 3; see also Figure 2, page 12/18; Figure 4 and Figure 4 description, pages 16 and 17 out of 18; see page 6/18, steps 2a-2e, wherein step 2c teaches the rotor comes off the shaft).
Both Sharon and Cessna are within the field of servicing and maintaining gas turbine fans, and specifically in the context of addressing issues related to noncompliant interior surfaces; see Col. 3, lines 1-9 of Sharon and the Cover Sheet Summary of Cessna. Cessna solves the deterioration issue of the abradable lining by replacing the inner compressor stator assembly with an abradable groove having a different, improved configuration; see Page 1/18, Solution Section (3) under Reason (C). Sharon achieves obtaining the desired profile of the interior of the fan case by instead modifying the surface with a grinder, i.e. refurbishment instead of replacement. However, both Sharon and Cessna require access to the interior surface(s) and space within the engine cases, and removal of the fan rotor from the shaft would provide additional space for a user to operate. Disassembling certain structures and elements when troubleshooting or resolving issues would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention. Specifically, it would have been obvious to have removed the fan element of Sharon, as taught by Cessna, when a user is coupling the hub (34) of Sharon to the shaft (2). The removal of the fan gives additional access, as taught by Figure 1 of Cessna. 
Furthermore, there are a finite number of solutions when contemplating how to access and service the interior of the case when using a mounted sander; a first being that the sanding assembly can be configured to mount to the bladed rotor or fan case without removing any structure of either, a second being that the fastening elements of the bladed rotor can be removed and the bladed rotor can instead couple with the sanding assembly, and a third in which the bladed rotor is removed entirely and the sanding assembly may mount to the shaft. Sharon already provides the ability to mount on a shaft, but it silent regarding the status of the fan. Thus, selecting the option which provides the most space and access, i.e. the third option, would be recognized as advantageous. This modification would be recognized as using a known technique, i.e. disassembling during service or maintenance or refurbishing, to improve a similar device or process in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim(s) 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharon (US 4,455,787) in view of the Cessna Service Letter and Bulletin, herein after referred to as ‘Cessna’, as applied to claims 5 and 11 above, and in further view of Moore (US 1,933,677), herein after referred to as ‘Moore’. 
Regarding claim 6, all of the limitations recited in claim 5 are taught by Sharon in view of Cessna. Regarding claim 12, all of the limitations recited in claim 11 are taught by Sharon in view of Cessna. Claims 6 and 12 recite the same subject matter; for brevity purposes, the statements of rejection are combined below. 
Although modified Sharon teaches that the hub element (34) uses sleeved in order to rotate about the shaft (2), modified Sharon does not explicitly teach  a rolling-element bearing operatively disposed between the threaded adapter and the support. 
However, from the same or similar field of endeavor of mounted grinding device, Moore teaches a rolling-element bearing (roller bearings 29) operatively disposed between the threaded adapter and the support (see page 1, lines 77-88: arranged in the hub 15 of plate 14, and disposed about the inner end of the post 16, are roller bearings 29 and disposed over the upper end of the hub is a cap 30. The uppermost end of the standard 16 is threaded and extends through an aperture in the crown of the cap 30). 
The hub (34) of modified Sharon is used as the mount for attaching a sanding device to a central rotation point; similarly, the hub (15) of Moore is used as a mount for grinding wheel (11) as it rotates; see at least Page 2, lines 73-83. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the roller bearing elements intermediate the threaded adaptor attachment elements and support of modified Sharon. In the apparatus of Sharon, the sleeve (20) between the threaded connections and the arm (36)  acts as a bearing for rotation; one would be motivated to modify the connections to incorporate a roller element bearing to improve the existing sleeved connection, as the roller elements assist in decreasing frictional resistance when rotating. Roller bearings are recognized in the art of mechanical connections as a structure for decreasing friction, wherein the decrease in friction also decreases the energy required to rotate the apparatus as less torque is needed to perform the operation. This modification would be recognized as using a known structure, i.e. roller bearings, to improve a similar grinding device in the same manner and would yield predictable results with a reasonable expectation of success.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Diwinsky (US 10,815,783), please see the Abstract and Figure 4. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAKENA S MARKMAN/Examiner, Art Unit 3723